            Case 1:18-cv-06467-JGK-DCF Document 68 Filed 04/20/20 Page 1 of 1



RICHARD D. EMERY
                          EMERY CELLI BRINCKERHOFF & ABADY LLP                                   DIANE L. HOUK
ANDREW G. CELLI, JR.
MATTHEW D. BRINCKERHOFF                           ATTORNEYS AT LAW                            EMMA L. FREEMAN
JONATHAN S. ABADY                      600 FIFTH AVENUE AT ROCKEFELLER CENTER                    DAVID BERMAN
EARL S. WARD                                          10TH FLOOR                                HARVEY PRAGER
                                              NEW YORK, NEW YORK 10020
ILANN M. MAAZEL                                                                                SCOUT KATOVICH
HAL R. LIEBERMAN                                                                                NICK BOURLAND
                                                 TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                          ANDREW K. JONDAHL
                                                 FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                             ANANDA BURRA
                                                  www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                                MAX SELVER
KATHERINE ROSENFELD
DEBRA L. GREENBERGER
ZOE SALZMAN
SAM SHAPIRO



                                                               April 20, 2020
    Via ECF
    The Honorable Debra Freeman
    United States Magistrate Judge
    United States Courthouse
    500 Pearl Street
    New York, NY 10007
                     Re: Karol v. City of New York, et al., No. 18 Civ. 6467
    Your Honor:
            We write, on behalf of Plaintiff Stanley Karol, together with counsel for non-party New
    York Hotel & Motel Trades Council (“HTC”), pursuant to the Court’s April 15, 2020 order
    granting additional time to submit a status letter regarding our efforts to resolve any disputes
    related to Plaintiff’s subpoena. Plaintiff and HTC agree that HTC will aim to produce documents
    responsive to the agreed-upon revised subpoena requests by May 29, 2020. HTC reserves its
    right to request additional time if the current public health crisis renders it unfeasible to search
    for and/or produce documents on that timeline.


                                                               Respectfully submitted,
                                                                       /s/
                                                               Debra Greenberger
                                                               Andrew K. Jondahl


    c.      All Counsel of Record (via ECF)

            Barry N. Saltzman (via ECF and E-mail)
            bsaltzman@pittalaw.com
            Counsel for HTC
